

	

		II

		109th CONGRESS

		1st Session

		S. 1990

		IN THE SENATE OF THE UNITED

		  STATES

		

			November 10, 2005

			Mr. Burr introduced the

			 following bill; which was read twice and referred to the

			 Committee on Veterans'

			 Affairs

		

		A BILL

		To amend title 38, United States Code, to

		  improve the outreach activities of the Department of Veterans Affairs, and for

		  other purposes.

	

	

		1.Short titleThis Act may be cited as the

			 Veterans Outreach Improvement Act of

			 2005.

		2.Improvement of

			 outreach activities within Department of Veterans Affairs

			(a)In

			 generalChapter 5 of title

			 38, United States Code, is amended by adding at the end the following new

			 subchapter:

				

					IVOutreach

				Activities

						561.PurposeIt is the purpose of this subchapter to

				provide assistance to States for carrying out programs that—

							(1)improve outreach and assistance to veterans

				and the spouses, children, and parents of veterans; and

							(2)ensure that the individuals described in

				paragraph (1) are fully informed about, and assisted in applying for, any

				veterans and veterans-related benefits and programs (including State veterans

				programs) for which such individuals may be eligible.

							562.Coordination within

				Department

							(a)The Secretary shall establish procedures to

				ensure the effective coordination of the outreach activities of the Department

				among—

								(1)the Office of the Secretary;

								(2)the Office of Public Affairs;

								(3)the Veterans Health Administration;

								(4)the Veterans Benefits Administration;

				and

								(5)the National Cemetery

				Administration.

								(b)The Secretary shall—

								(1)annually review the procedures established

				under subsection (a) to ensure that such procedures accomplish the objective

				described in subsection (a); and

								(2)modify those procedures, as the Secretary

				considers appropriate, based upon the review under paragraph (1), to improve

				the attainment of the objective described in subsection (a).

								563.Cooperative

				agreements with States

							(a)The Secretary shall ensure that assistance

				is provided by the Secretary for outreach and assistance under State and county

				veteran service programs referred to in section 561 of this title in

				locations—

								(1)that have relatively large concentrations

				of populations of veterans and other individuals referred to in section 561 of

				this title; or

								(2)that are experiencing growth in the

				population of veterans and other individuals referred to in section 561 of this

				title.

								(b)The Secretary may enter into cooperative

				agreements with State veterans agencies to carry out, coordinate, improve, or

				otherwise enhance outreach by the Department and the States, including outreach

				with respect to State veterans programs.

							564.Grants to

				States for outreach improvement

							(a)The Secretary may award grants to State

				veterans agencies, which grants may be used to carry out, coordinate, improve,

				or otherwise enhance—

								(1)outreach, including activities under a

				cooperative agreement described in section 563(b) of this title; and

								(2)activities to assist in the development and

				submittal of claims for veterans and veterans-related benefits, including

				activities under a cooperative agreement described in section 563(b) of this

				title.

								(b)The Secretary shall allocate grant funds to

				States under this section based on the percentage of the veteran population

				residing in the respective States.

							(c)A State veterans agency receiving grant

				funds under this section shall allocate—

								(1)a portion of such grant funds to local

				governments of that State that are providing veterans outreach services, based

				on the number of veterans residing within the jurisdiction of each such local

				government;

								(2)a portion of such grant funds to local

				governments of that State that are seeking to establish a program of veterans

				outreach services; and

								(3)the remaining grant funds for outreach

				activities by that State veterans agency.

								(d)Grant funds awarded to a State under this

				section—

								(1)may not be used by the State for

				administrative costs;

								(2)may not be used to provide more than 50

				percent of the total cost of the activities described in subsection (a);

				and

								(3)shall be used to expand existing outreach

				programs and services and not to supplant existing State and local funding for

				such programs and services.

								(e)Grant funds awarded under this section may

				be used to provide State and local government employees with—

								(1)sufficient training regarding veterans

				outreach services to allow such employees to obtain accreditation, in

				accordance with procedures approved by the Secretary; and

								(2)continuing education regarding veterans

				outreach services, if such employees have been accredited, as described in

				paragraph (1).

								(f)(1)If a unit of local government does not have

				a veteran services program, grant funds under this subsection may be used to

				establish such a program.

								(2)If a unit of local government does not have

				a veteran services program and does not seek to use grant funds under this

				section to establish such a program, the State veterans agency may use grant

				funds under this subsection to provide outreach services for veterans residing

				within the jurisdiction of such local government.

								(3)If State and local government veteran

				service programs in a State do not seek to receive a grant amount under this

				section, the allocation calculated for that State under subsection (b) shall be

				reallocated to those States with local government veteran service programs that

				are seeking grant funds under this section.

								565.Funding

							(a)Amounts for outreach activities of the

				Department under this subchapter shall be budgeted and appropriated through a

				separate appropriation account.

							(b)The Secretary shall include, in the budget

				justification materials submitted to Congress in support of the Department

				budget for each fiscal year, a separate statement describing the amount

				requested to be appropriated for that fiscal year for the account specified in

				subsection (a).

							566.DefinitionsIn this subchapter:

							(1)The term outreach means the

				act or process of taking steps in a systematic manner to provide information,

				services, and benefits counseling to veterans, and the survivors of veterans,

				who may be eligible to receive benefits under the laws administered by the

				Secretary to ensure that those individuals are fully informed about, and

				assisted in applying for, any benefits and programs under such laws for which

				they may be eligible.

							(2)The term state veterans agency

				means the department or agency of the government of a State that is responsible

				for programs and activities of that State government relating to veterans

				benefits.

							.

			(b)Clerical

			 amendmentThe table of

			 sections at the beginning of such chapter is amended by adding at the end the

			 following:

				

					

						SUBCHAPTER IV—Outreach Activities

						561. Purpose.

						562. Coordination within Department.

						563. Cooperative agreements with States.

						564. Grants to States for outreach improvement.

						565. Funding.

						566.

				Definitions.

					

					.

			(c)Authorization

			 of appropriationsThere are

			 authorized to be appropriated $25,000,000 for each of the fiscal years 2006,

			 2007, and 2008 to carry out the provisions of subchapter IV of chapter 5 of

			 title 38, United States Code, as added by subsection (a).

			

